                Case 3:17-cv-00192-AJB-MSB Document 67 Filed 11/19/18 PageID.1622 Page 1 of 7




                        1
                          McCormick, Barstow, Sheppard,
                        2 Wayte & Carruth LLP
                          Scott J. Ivy, #197681
                        3   scott.ivy@mccormickbarstow.com
                          Jared Gordon, #227980
                        4   Jared.gordon@mccormickbarstow.com
                          7647 North Fresno Street
                        5 Fresno, California 93720
                          Telephone: (559) 433-1300
                        6 Facsimile: (559) 433-2300
                        7 Attorneys for Plaintiff, SATMODO, LLC
                        8
                                                      UNITED STATES DISTRICT COURT
                        9
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                       10
                       11
                          SATMODO, LLC, a California limited             Case No. 17-CV-0192-AJB MSB
                       12 liability company,
                                                                         EX PARTE APPLICATION BY
                       13                Plaintiff,                      PLAINTIFF TO STAY DEADLINES
                                                                         PENDING RESOLUTION OF
                       14         v.                                     DEFENDANT’S RULE 72(A)
                                                                         OBJECTIONS TO MAGISTRATE’S
                       15 WHENEVER COMMUNICATIONS,                       DISCOVERY ORDER
                          LLC, d.b.a. SatellitePhoneStore.com, a
                       16 Nevada limited liability company,
                          HENAA BLANCO, an individual, and
                       17 DOES 1 through 50, inclusive,
                       18                Defendants.
                       19
                                   Plaintiff SATMODO, LLC (“Plaintiff”) submits this Ex Parte Application for a
                       20
                            Stay of Discovery deadlines in the initial Scheduling Order (ECF #46), as previously
                       21
                            modified by the Magistrate (ECF #51), pending issuance of a ruling from this Court on
                       22
                            Defendants’ Rule 72(a) Objections to the Magistrate’s Discovery Order. The Order
                       23
                            involves production of information and forensic inspections necessary to allow Plaintiff
                       24
                            to begin discovery in this matter and prepare this case for trial. Once the Objections are
                       25
                            resolved, the timing and scope of inspections are set, and the Magistrate addresses
                       26
                            Defendants’ non-compliance with the portions of the Order not objected to, further
                       27
                            Scheduling Conference can be set with the Magistrate to re-set these dates.
                       28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                               17-CV-0192-AJB MSB
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                       EX PARTE APPLICATION TO STAY DISCOVERY PENDING ORDER
                Case 3:17-cv-00192-AJB-MSB Document 67 Filed 11/19/18 PageID.1623 Page 2 of 7




                        1 I.      INTRODUCTION
                        2         Plaintiff has since the inception of this case sought to obtain the basic
                        3 information that provides the foundation of all of the claims it asserts in this action, i.e.
                        4 the identity of all computing devices used by Defendants and its agents in the course of
                        5 its business, and an inspection of the devices to confirm IP addresses that were used to
                        6 fraudulently click Plaintiff’s paid ads and/or evidence that these devices have been
                        7 “wiped clean” since this litigation began to destroy such evidence. The Interrogatories
                        8 seeking this information and accompanying Demand for Inspection of the identified
                        9 devices were served on February 1, 2018. It is now November 19, 2018 and the
                       10 information still has not been provided and the inspections have not taken place.
                       11         In July 2018, the Magistrate ordered Defendants to provide the information and
                       12 permit inspections of all identified devices. (ECF #51) The Order also continued the
                       13 fact discovery deadline until November 26, 2018 to allow the inspections to proceed,
                       14 and indicated the remaining dates would be adjusted following the inspections. (ECF
                       15 #51 page 10-11) Defendants refused to provide the verified list of devices ordered by
                       16 the Court, instead providing an unverified list contradicting earlier lists and specifically
                       17 omitting 22+ cells phones previously disclosed as used for business purposes.
                       18 Defendants also filed Rule 72(a) objections to the Magistrate’s Order. Accordingly,
                       19 because the inspections have yet to occur and the Objections remain pending, the
                       20 Magistrate has not scheduled a hearing to adjust the remaining deadlines.
                       21         While the parties and the Magistrate await a ruling as to those Objections so the
                       22 inspections, and discovery based upon the inspections can proceed, Defendants have
                       23 filed a Motion for Summary Judgment based in large part on the premise that the Court
                       24 should allow the fact and expert discovery cut-offs to expire while Defendant remains
                       25 in non-compliance with the Order, and the Objections to the Order remain pending.
                       26 Absent a stay from the Court, fact and expert discovery is currently set to close on the
                       27 same day, November 26, 2018.
                       28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                  2                        17-CV-0192-AJB MSB
    FRESNO, CA 93720             NOTICE OF MOTION AND EX PARTE MOTION TO STAY DISCOVERY PENDING ORDER
                Case 3:17-cv-00192-AJB-MSB Document 67 Filed 11/19/18 PageID.1624 Page 3 of 7




                        1        Defendants’ counsel has refused requests to Stipulate to Stay the discovery
                        2 deadlines pending resolution of the Objections by this Court so that discovery can
                        3 proceed following receipt of the ruling. Accordingly, Plaintiff is forced to expend time
                        4 and resources to seek a Stay of the discovery deadlines contained in the initial
                        5 Scheduling Order until this Court rules on the pending Objections, after which the
                        6 Magistrate can re-set all dates to allow discovery to proceed in an orderly fashion based
                        7 upon whatever inspections this Court deems warranted.
                        8
                        9 II.    BRIEF FACTUAL AND PROCEDURAL BACKGROUND
                       10        Defendants’ efforts to preclude Plaintiff from beginning to obtain the critical
                       11 discovery necessary to serve as the basis for all other discovery necessary to prepare
                       12 this case for trial have reached new extremes. The factual and procedural background
                       13 that led up to the Joint Motion (ECF #51-1), Discovery Order (ECF #57) and Rule
                       14 72(a) Objections now pending before this Court are set forth in detail in Plaintiff’s
                       15 Response to those Objections as requested by this Court. (ECF #62)
                       16        In July 2018, Plaintiff finally obtained an Order from the Magistrate requiring
                       17 Defendants to provide the basic foundational evidence upon which all other discovery
                       18 will proceed, i.e. to identify all computing devices used by Defendants for business
                       19 purposes, and allow Plaintiff’s experts to conduct a subsequent inspection of those
                       20 devices to uncover IP addresses used to fraudulently click Plaintiff’s ads and/or
                       21 evidence that some or all of those devices had been “wiped clean” of any such evidence
                       22 since this litigation began.
                       23        Recognizing the impact of Defendants’ efforts to thwart this discovery on the
                       24 dates in the initial Scheduling Order, the Magistrate’s Discovery Order continued the
                       25 fact discovery deadline from October 5, 2018 until November 26, 2018 to allow the
                       26 production of device identity and inspections to proceed, and indicated that the
                       27 remaining dates would be adjusted following receipt of a Joint Status Report from the
                       28 parties after the inspections and subsequent conference or order from the Magistrate.
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                  3                        17-CV-0192-AJB MSB
    FRESNO, CA 93720             NOTICE OF MOTION AND EX PARTE MOTION TO STAY DISCOVERY PENDING ORDER
                Case 3:17-cv-00192-AJB-MSB Document 67 Filed 11/19/18 PageID.1625 Page 4 of 7




                        1 (ECF #51 page 10-11) Thus, for example, until further adjusted by the Magistrate
                        2 following the inspections and Joint Report from the parties, the date for designation of
                        3 experts in the initial Scheduling Order (October 5, 2018) was seven weeks before fact
                        4 discovery was even set to close (November 26, 2018). Until further modifications
                        5 from the Magistrate following the inspections and Joint Report from the parties, the
                        6 dates to disclose and complete expert discovery were before fact discovery even closed.
                        7         Defendants refused to provide the verified discovery responses on device identity
                        8 as ordered by the Magistrate, instead providing another unverified list omitting dozens
                        9 of cell phones and tablets that had previously been identified but were now absent. That
                       10 alone precluded Plaintiff from proceeding with the inspections as ordered by the
                       11 Magistrate. (ECF # 59) However, Defendant also filed Rule 72(a) Objections to the
                       12 Magistrate’s Order regarding virtually every aspect of the inspection protocol as
                       13 ordered by the Magistrate. (ECF #58) As requested by this Court, Plaintiff filed a
                       14 response to those Objections. (ECF #62) Defendants filed an unsolicited Reply (ECF
                       15 #63), and the Objections remain pending decision from this Court.
                       16         Given Defendants’ refusal to comply with the Magistrate’s Order to provide a
                       17 verified list of all devices and identifying information, and Defendants’ pending
                       18 Objections to the extent and scope of the inspections as ordered by the Magistrate as to
                       19 all identified devices, the inspections did not proceed in September as contemplated in
                       20 the Magistrate’s Order. (Ivy Decl. ¶ 6) Thus, beyond extending the deadline for fact
                       21 discovery to allow the inspections to proceed in September, the Magistrate has yet to
                       22 adjust the remaining dates in the initial Scheduling Order pending resolution of the
                       23 Objections by this Court and completion of the inspections.
                       24         Neither Plaintiff nor Defendants designated experts on October 5, 2018, as this
                       25 was seven weeks before the adjusted fact discovery deadline, and would be adjusted by
                       26 the Magistrate once the device information was provided and the inspections
                       27 proceeded. (Ivy Decl., ¶9) When Plaintiff contacted the Magistrate’s clerk to inquire
                       28 whether the post-inspection Joint Status Report called for in the Magistrate’s Order that
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                  4                        17-CV-0192-AJB MSB
    FRESNO, CA 93720             NOTICE OF MOTION AND EX PARTE MOTION TO STAY DISCOVERY PENDING ORDER
                Case 3:17-cv-00192-AJB-MSB Document 67 Filed 11/19/18 PageID.1626 Page 5 of 7




                        1 would be considered in re-setting the remaining dates in the initial Scheduling Order
                        2 (ECF #57 - page 11), they were informed that the parties need not file the report given
                        3 that Defendants’ Objections to the Order remained pending. (Ivy Decl., ¶ 7 )
                        4 Plaintiff’s counsel notified Defendants’ counsel no Joint Statement was required at this
                        5 time. (Id.) Defendants’ counsel’s response was to file a status report (ECF #64) stating
                        6 that Plaintiff refused to “participate in this process,” rather than disclosing Plaintiff’s
                        7 communication that the Magistrate’s clerk had indicated the parties need not file a Joint
                        8 Statement while the Objections remained pending. (Ivy Decl., ¶ 8)
                        9         Accordingly, the parties and the Magistrate are simply waiting for a decision
                       10 from this Court as to the scope of the inspections to be allowed, after which the
                       11 Magistrate can address the failure to provide the device information previously ordered,
                       12 and the inspections can proceed. Following the inspections, the parties can provide a
                       13 Joint Status Report to the Magistrate regarding the inspection and each party’s positions
                       14 as to additional adjustments to the initial Scheduling Order as contemplated in the
                       15 Magistrate’s Order. (ECF #57 - page 11) In any normal litigation, these should not be
                       16 issues that require intervention from this Court. However, it appears Defendants and
                       17 their counsel have recently hatched a plan to use Defendants’ efforts to delay this
                       18 discovery, refusal to provide the information as Ordered by the Court, and Objections
                       19 to this Court to preclude Plaintiff’s from proceeding with any further discovery at all.
                       20         On October 26, 2018, Defendants sought to designate “Rebuttal” Experts. This
                       21 is despite the fact that there was nothing to “rebut” as neither party designated any
                       22 experts on October 5, 2018, since this was over a month before fact discovery closed
                       23 and would be adjusted by the Magistrate once the Objections were resolved and the
                       24 inspections proceeded. (Ivy Decl., ¶ 10) On the Friday before a Thanksgiving holiday
                       25 week, Defendants doubled down and filed a Motion for Summary Judgment. The
                       26 Motion is based, in large part, on a claim that because the remaining dates in the initial
                       27 Scheduling Order have yet to be adjusted by the Magistrate given the pending
                       28 Objections to the Order and inspections, Plaintiffs would not be able to prove their case
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                  5                        17-CV-0192-AJB MSB
    FRESNO, CA 93720             NOTICE OF MOTION AND EX PARTE MOTION TO STAY DISCOVERY PENDING ORDER
                Case 3:17-cv-00192-AJB-MSB Document 67 Filed 11/19/18 PageID.1627 Page 6 of 7




                        1 and it should be dismissed. (Ivy Decl., ¶ 11)
                        2         Plaintiff will address the remaining “merits” of the Motion in due course. Here,
                        3 Plaintiff addresses Defendants’ argument that because the Magistrate has yet to adjust
                        4 the remaining deadlines in the Scheduling Order pending resolution of Defendants’
                        5 Objections, Plaintiff should not only not be able to obtain the information and
                        6 inspections ordered by the Magistrate, but should also be precluded from conducting
                        7 any discovery at all because the current discovery deadlines are about to expire.
                        8
                        9 III.    RELIEF REQUESTED BY THIS EX PARTE APPLICATION
                       10         Defendants are certainly entitled to have this Court consider and rule upon their
                       11 Objections to the Magistrate’s Discovery Order. Defendants are not, however, entitled
                       12 to repeatedly obstruct and delay Plaintiff’s efforts to obtain the foundational
                       13 information needed to proceed with the additional discovery necessary to prepare this
                       14 case for trial, and then seek to profit from those tactics by asking the Court to allow the
                       15 old discovery deadlines to expire while these issues remain pending and unresolved.
                       16         The Magistrate’s Order contemplated this very fact by extending fact discovery
                       17 date to allow the information to be provided and the inspections to proceed, with the
                       18 additional dates in the initial Scheduling Order to be adjusted following input from the
                       19 parties after the inspections were completed. (ECF #57 - page 11) The information
                       20 ordered to be provided has still not been provided, and the Objections to the extent and
                       21 scope of the inspections remain pending. Yet, based upon Defendants’ literal reading
                       22 of the Scheduling Order while ignoring the subsequent events, absent a stay from the
                       23 Court, fact and expert discovery is currently set to close on the same day, November
                       24 26, 2018.
                       25         The relief sought by way of this application is straightforward and should have
                       26 been the subject of a Stipulation between the attorneys. Plaintiff requests that this
                       27 Court stay the discovery deadlines contained in the initial Scheduling Order pending a
                       28 decision from this Court on Defendants’ Objections to the inspections, with a further
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                  6                        17-CV-0192-AJB MSB
    FRESNO, CA 93720             NOTICE OF MOTION AND EX PARTE MOTION TO STAY DISCOVERY PENDING ORDER
                Case 3:17-cv-00192-AJB-MSB Document 67 Filed 11/19/18 PageID.1628 Page 7 of 7




                        1 conference scheduled with the Magistrate following a decision and completion of the
                        2 inspections to re-set all applicable dates.
                        3
                        4 Dated: November 19, 2018                      McCORMICK, BARSTOW, SHEPPARD,
                                                                            WAYTE & CARRUTH LLP
                        5
                        6
                                                                        By:            s/Scott J. Ivy
                        7
                                                                                        Scott J. Ivy
                        8                                                             Jared Gordon
                                                                        Attorneys for Plaintiff, SATMODO, LLC
                        9
                                                                        Email: scott.ivy@mcormickbarstow.com
                       10
                            018265-000000 5502968.1

                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                     7                        17-CV-0192-AJB MSB
    FRESNO, CA 93720                NOTICE OF MOTION AND EX PARTE MOTION TO STAY DISCOVERY PENDING ORDER
